450 F.2d 1118
Clarence E. ELLETT, Appellant,v.Robert H. FINCH, Secretary of Health, Education and Welfare, Appellee.
No. 71-1697.
United States Court of Appeals,Fourth Circuit.
Dec. 20, 1971.

George S. Cummins, Blackstone, Va., for appellant.
Rodney Sager, Asst. U. S. Atty.  (Brian P. Gettings, U. S. Atty., and David G. Lowe, Asst. U. S. Atty., on brief), for appellee.
Before WINTER, RUSSELL and FIELD, Circuit Judges.
PER CURIAM:


1
In this Social Security appeal the only question presented is whether the claimant became disabled prior to the expiration of his insured status.  The Secretary concluded that he had not, and the district court decided that the Secretary's decision was based upon substantial evidence.  We agree, and conclude that oral argument is unnecessary.


2
Affirmed.